DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 (claims 1-6) in the reply filed on 9/4/2021 is acknowledged.

Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US PG. Pub. 2020/0375034).

Regarding claim 1 – Watanabe teaches an electronic component (figs. 1 & 5 [title] Watanabe states, “electronic component mounting structure”) comprising: a substrate (lowest layer denoted by 11); and a plurality of conductive layers (L2, L3 and L4 [paragraph 0083] Watanabe states, “plurality of conductive pattern layers (L1 to L4)”) 

Regarding claim 4 – Watanabe teaches the electronic component as claimed in claim 1, wherein the side surface of the substrate (fig. 5, lowest layer denoted by 11) and an end surface of the projecting part (projecting part shown above the recessed part 13) are flush with each other (claimed structure shown in figure 5).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singleton et al. (US PG. Pub. 2007/0176275).



Regarding claim 2 – Singleton teaches the electronic component as claimed in claim 1, wherein side surfaces of all the plurality of insulating layers  (fig. 1, 10) have the recessed part and the projecting part (figure 1 shows three insulating layers 10 and each having the recessed part and the projecting part).

Regarding claim 3 – Singleton teaches the electronic component as claimed in claim 1, wherein the at least one of the plurality of insulating layers (figs. 1 & 4A, 10) has the recessed part and the projection part over an entire side periphery thereof (figure 4A shows a plan view that shows the recessed part formed by element 11 and the projection part of the insulating layer 10 being arranged along the entire side).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe with motivation provided by Lin (PG. Pub. 2015/0362133).

Regarding claim 5 – Watanabe teaches the electronic component as claimed in claim 1, but fails to teach wherein a projecting amount of the projecting part from the recessed part is 3 um or more and 10 um or less.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the depth of the recessed part from the projecting part being between 3um and 10um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Lin states, regarding its recessed part (fig. 4, 5), “The arranged bonding pads 4 are electrically insulated by the V-shaped groove 5 added as an insolation portion which is clearly visible, thus operations are simple, implementation is convenient and a processing efficiency is high”. The given depth of 3-10 um will effectively insulate circuits on either side of the recesses.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Matsushita (US PG. Pub. 2019/0174627).

Regarding claim 6 – Watanabe teaches the electronic component as claimed in claim 1, but fails to teach wherein the electronic component functions as an LC filter.
 	Matsushita teaches an electronic component (fig. 7, 600 [paragraph 0089] Matsushita states, “electronic component 600”) wherein the electronic component functions as an LC filter (Matsushita states, “circuit such as an LC filter is defined by the inductor L and the capacitors C1 and C2”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling of the claimed invention to modify the electronic component as taught by Watanabe with the electronic component functioning as an LC filter as taught by Matsushita because LC filters are known to cut or pass specific frequency bands of an electric signal and will reduce noise in the signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Pham et al. (US PG. Pub. 2015/0115474) discloses a wiring bond recess for stacked die.

 	Kim et al. (US Patent 5625221) discloses a semiconductor assembly.
 	Shinma (US Patent 8174107) discloses a stacked semiconductor device.
 	Motohara (US PG. Pub. 2010/0284161) discloses a stacked mounting structure.
 	Akram (US Patent 6351028) discloses a multiple die stack apparatus employing T-shaped interposer elements.
 	Gogal (US Patent 4288841) discloses a double cavity semiconductor chip carrier.
 	Iiyama (US PG. Pub. 2014/0177179) discloses a wiring substrate, electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847